STATE OF MICHIGAN

                            COURT OF APPEALS



IRENE WHEELER, Personal Representative of                            UNPUBLISHED
the Estate of GEORGE SCHRAGE,                                        March 9, 2017

               Plaintiff-Appellant,

v                                                                    No. 330150
                                                                     Iosco Circuit Court
MIC GENERAL INSURANCE CORP,                                          LC No. 15-009137-NF

               Defendant-Appellee.


Before: O’CONNELL, P.J., and MARKEY and MURRAY, JJ.

PER CURIAM.

     Plaintiff appeals by right the order of the circuit court granting defendant’s motion for
summary disposition pursuant to MCR 2.116(C)(10). We reverse and remand.

        George Schrage was severely injured when a racecar exited the race track and struck him
as he was being pulled into the bed of a pickup truck parked on the infield of the quarter-mile
asphalt track. Schrage and two other men served as volunteers attending to the condition of the
track during the race, and they used the pickup in fulfilling their responsibilities. The volunteers
would clean up the track, extinguish any fires, and, if necessary, rescue a driver. Just before he
was struck by the racecar, Strange was near the back of the pickup, and two other volunteers
were in the pickup’s bed. When he was struck, Schrage was retrieving a broom from the truck
and was facing away from the direction that the racecar came. The two volunteers who were
standing in the truck bed saw the racecar coming toward them and attempted, but failed, to
quickly lift Schrage into the back of the truck. Schrage testified that he first knew something
was “going wrong” was when “[t]he two guys in the bed of the truck tried to reach over and pull
me into the bed.” Schrage also testified that the two volunteers “didn’t get me off the ground,”
and the “next thing I know I get hit.”

         After his claim of appeal was filed, Schrage died. The personal representative of his
estate, Irene Wheeler, was substituted as plaintiff-appellant.1



1
 Estate of Schrage v MIC Gen Ins Corp, unpublished order of the Court of Appeals, entered
October 14, 2016 (Docket No. 330150).


                                                -1-
        Plaintiff argues that he was owed personal injury protection (PIP) benefits under the facts
of the case and that the trial court erred in granting defendant summary disposition. We review
de novo a trial court’s grant of summary disposition. Maiden v Rozwood, 461 Mich. 109, 118;
597 NW2d 817 (1999). A motion for summary disposition under MCR 2.116(C)(10) tests the
factual sufficiency of a claim and must be supported by affidavits, depositions, admissions, or
documentary evidence. Bronson Methodist Hosp v Auto-Owners Ins Co, 295 Mich. App. 431,
440; 814 NW2d 670 (2012); MCR 2.116(G)(3)(b) and (G)(4). When considering the motion, a
court must view the submitted evidence in the light most favorable to the party opposing the
motion. Corley v Detroit Bd of Ed, 470 Mich. 274, 278; 681 NW2d 342 (2004). If the moving
party carries its initial burden, the party opposing the motion must then demonstrate that there is
a disputed material fact question by submitting evidence, “the content or substance would be
admissible as evidence to establish or deny the grounds stated in the motion.” MCR
2.116(G)(6). The motion should be granted when the evidence demonstrates that there is no
genuine issue regarding any material fact, and the moving party is entitled to judgment as a
matter of law. Miller v Purcell, 246 Mich. App. 244, 246; 631 NW2d 760 (2001). “A genuine
issue of material fact exists when the record, giving the benefit of reasonable doubt to the
opposing party, leaves open an issue upon which reasonable minds might differ.” West v Gen
Motors Corp, 469 Mich. 177, 183; 665 NW2d 468 (2003).

        Both parties agree that the racecar that struck Schrage was not a motor vehicle2 as
defined in MCL 257.33 and that the pickup truck Schrage and the other volunteers were using
was a parked motor vehicle. The trial court granted the motion, explaining that the volunteers’
“trying to pull him into the vehicle didn’t have anything to do with him getting hit by a racecar.
The racecar is not a—not a motor vehicle. And I just don’t see any issues of any material fact
that are left for the jury in this case.” We disagree.

       MCL 500.3106, governs when PIP coverage applies to parked vehicles, and states in part:

              (1) Accidental bodily injury does not arise out of the ownership, operation,
       maintenance, or use of a parked vehicle as a motor vehicle unless any of the
       following occur:

              (a) The vehicle was parked in such a way as to cause unreasonable risk of
       the bodily injury which occurred.

              (b) Except as provided in subsection (2), the injury was a direct result of
       physical contact with equipment permanently mounted on the vehicle, while the
       equipment was being operated or used, or property being lifted onto or lowered
       from the vehicle in the loading or unloading process.




2
  Apparently this stipulation is based on the fact that the racecar was not registered or designed
for use on public roads. See Apperson v Citizens Mut Ins Co, 130 Mich. App. 799; 344 NW2d
812 (1983).


                                                -2-
              (c) Except as provided in subsection (2), the injury was sustained by a
       person while occupying, entering into, or alighting from the vehicle.

        Neither party asserts § 3106(1)(a) applies, i.e. that the truck was parked in such a way as
to cause unreasonable risk of bodily injury. And, we need not address § 3106(1)(b), see e.g.,
Adanalic v Harco Nat Ins Co, 309 Mich. App. 173, 184 n 5; 870 NW2d 731 (2015), because a
genuine issue of material question of fact remains for trial: whether “the injury was sustained by
[Schrage] while occupying, entering into, or alighting from the vehicle.” MCL 500.3106(1)(c)
(emphasis added). See Shanafelt v Allstate Ins Co, 217 Mich. App. 625, 631-634; 552 NW2d 671
(1996).

         Although Schrage testified that he was not intending to get into the pickup, he also
testified that he first knew something was “going wrong” when “[t]he two guys in the bed of the
truck tried to reach over and pull me into the bed.” In other words, while Schrage did not have
the subjective intent to enter the pickup, a reasonable factfinder could conclude from the
evidence that Schrage’s companions were attempting to pull him unto the bed of the pickup
when the accident occurred; consequently, there is a genuine issue of material fact whether
Schrage was, in fact, “entering into . . . the vehicle.” MCL 500.3106(1)(c). Patently, the
evidence shows the pickup truck, although parked at the time of the accident, was being used by
the volunteers as a motor vehicle since they would drive the truck from place to place in a
dangerous situation while performing their duties of track repair and emergency response. See
McKenzie v Auto Club Ins Ass’n, 458 Mich. 214, 218-219; 580 NW2d 424 (1998) (“a vehicle is
used ‘as a motor vehicle,’ i.e., to get from one place to another”); Shanafelt, 217 Mich. App. at
634 (“where one is injured ‘entering into’ a parked vehicle, those injuries are deemed to be
directly related to the vehicle’s character as a motor vehicle”). For these same reasons, “the
injury had a causal relationship to the parked motor vehicle that is more than incidental,
fortuitous, or but for.” Putkamer v Transamerica Ins Corp, 454 Mich. 626, 636; 563 NW2d 683
(1997).

        We reverse and remand for further proceedings. We do not retain jurisdiction. Appellant
as the prevailing party, may tax costs pursuant to MCR 7.219.

                                                            /s/ Peter D. O'Connell
                                                            /s/ Jane E. Markey
                                                            /s/ Christopher M. Murray




                                                -3-